



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Gamble, 2017 ONCA 610

DATE: 20170720

DOCKET: C62830

Hoy A.C.J.O., Simmons and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Richard Gamble

Appellant

Enzo Rondinelli, for the appellant

Richard Gamble, appearing in person

Michael Bernstein, for the respondent

Heard:  July 13, 2017

On appeal from the sentence imposed by Justice R.J.
    Harper, of the Superior Court of Justice, dated October 11, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge imposed a sentence of 13 years incarceration, after
    credit for pre-sentence custody.  Possibly inadvertently, the trial judge
    imposed a sentence that exceeded the Crowns position by two years without
    providing the parties with an opportunity to make further submissions.

[2]

This was an error in principle. 
    However, in our view, the sentence imposed by the trial judge was entirely fit,
    given the circumstances of the offence and the offender reviewed in the trial
    judges reasons for sentence.

[3]

The sentence the trial judge imposed
    was based on that proposed by the Crown, before factoring in the principles of
    proportionality and totality.  In this case, those principles did not warrant a
    reduction from the starting number proposed by the Crown.

[4]

Accordingly, leave to appeal sentence
    is granted, but the appeal is dismissed.


